Mr. Justice McGowan.
Section 765 of the General Statutes declares that the clerk of the Court of Common Pleas and General Sessions of each county in the State shall be register of mesne conveyances of the same, except for the Counties of Charleston, Berkeley, and Greenville.” The clerk of the court for Richland County is the same man as the register of mesne conveyances; his office is the same, and the books kept for the purpose of registry are in the same. The only objection was that the person, who was both clerk and register, was styled clerk of the court and not register of mesne conveyances. It seems to me that there is nothing substantial in the objection, and that the demurrer might have been overruled. But being sustained, the petitioner should have been allowed to amend. 1 therefore concur.